UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1118


UNDER SEAL,

                    Plaintiff - Appellant,

             v.

UNDER SEAL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-01377-TSE-IDD)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellant seeks to appeal the district court’s order transferring his case to the

District of New Hampshire. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). The order Appellant seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See In re Carefirst of Md., Inc., 305 F.3d

253, 256, 262 (4th Cir. 2002). Accordingly, we deny leave to proceed in forma pauperis,

deny appellant’s motion for appointment of counsel, and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           2